DAVID A. NELSON, Circuit Judge, dissenting.
Giving the fullest possible measure of deference to the trial court’s “no just reason for delay” determination, as I am inclined to do under the circumstances of this case, I cannot conclude that the trial judge abused his discretion in directing the entry of a final appealable judgment in favor of the third-party defendants. With great respect, I must therefore dissent.
When the trial judge announced his decision from the bench, he expressed the tentative view that “it would be of benefit to wait [for an appeal] till the end of the case.” I would have found it helpful, as I am sure the other members of this court would, had the trial judge spelled out the reasons that led him to change his mind. The finding that the warranty question certified for appeal is “separate and distinct” from the other issues is certainly a start, but I agree with this court that such a finding does not automatically justify a piecemeal appeal.
Nonetheless, had I been in the trial judge’s position, I suspect I would have reached the same conclusion he did. The merits of the third-party action seem relatively straightforward, and given jurisdiction, I would not expect an appellate court to have much difficulty in affirming the decision that there was no breach of any actionable warranties by the manufacturer and distributor of the resins used by Corro-sioneering in making the lining system. Without a decision on this question by the Court of Appeals, however, the manufacturer and distributor of the resins would act at their peril in refraining from full participation in the litigation that remains to be conducted on the damage question. If the third-party defendants are not in fact liable for breach of warranty, it would seem rather a shame to make them waste the time and money that their participation in the trial of the damage question would necessarily entail. An election to sit that trial out could prove costly, on the other hand, should the trial court ultimately be found to have erred in holding the third-party defendants not liable.
Judge Celebrezze makes a telling point, I think, in suggesting that considerations of judicial economy would militate against permitting an immediate appeal on the question of indemnity if there is a significant possibility that the Court of Appeals may ultimately reverse the trial court’s decision on Corrosioneering’s liability. I assume, however, that the trial judge — more familiar with the facts on that issue than *1286we are — has made a realistic assessment of the likelihood of a reversal in the Court of Appeals, and has also given thought to the question whether the prospects for an amicable settlement of the litigation might be enhanced by an appellate decision on the liability of the third-party defendants. I would be inclined to rely on the trial judge’s instinct in these matters, notwithstanding his failure fully to articulate his reasons for granting the Rule 54(b) certification. If I were in greater doubt than I am about how the present appeal should be decided on the merits, I would have joined in this court’s opinion on the certification question.